Archer, J.,
delivered the opinion of the court.
The order of the Chancellor of 16th November, 1840, appealed from in this case, is not a final decree, or in the nature of a final decree, so as to authorise an appeal since the act of 1830, chap. 185. The order does not adjudicate any right between the parties. It is preparatory only, and directs the auditor to state an account, with a view to a future decree, and that such account should be stated, in conformity with the then existing views of the Chancellor, various opinions are expressed in the order and suggested to the auditor. But nothing has been done by the Chancellor which settles any right, or from which he might not have departed in any future stage of the cause, although the auditor may have reported in strict compliance with the Chancellor’s views as indicated by the order; still, it was in the Chancellor’s power to overrule the account, and to have ordered another account to have been stated upon different principles, or even to have dismissed the petition, if in his judgment justice required it. The appeal is accordingly dism.ssed.
APPEAL DISMISSED.